Citation Nr: 0802405	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-41 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction of a disability evaluation for 
adenocarcinoma of the prostate, status-post radical 
prostatectomy, from 100 percent to 40 percent, effective May 
1, 2004, was proper. 

2.  Entitlement to an evaluation in excess of 20 percent for 
residual atrophic testicles.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
by the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a November 2007 statement, the veteran's representative 
raised the issues of entitlement to service connection for 
sleep disturbance and depression.  These issues are referred 
to the RO for appropriate consideration.


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO granted service 
connection for adenocarcinoma of the prostate, status-post 
radical prostatectomy, and assigned a 100 percent evaluation, 
effective October 25, 2001.

2.  By a letter dated in May 2003, the RO proposed to reduce 
the 100 percent evaluation and, subsequently, scheduled the 
veteran for a VA examination.

3.  In a January 2004 rating decision, the RO reduced the 
disability evaluation for the veteran's genitourinary 
disability from 100 percent to 40 percent, effective May 1, 
2004; the evidence of record reflected an improvement in the 
veteran's disability, and the reduction was proper. 

4.  The veteran is in receipt of the maximum schedular 
evaluation for residual atrophic testicles.


CONCLUSIONS OF LAW
 
1.  The reduction of the disability evaluation for 
adenocarcinoma of the prostate, status-post radical 
prostatectomy, from 100 percent to 40 percent, effective May 
1, 2004, was proper.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105(e), 3.159, 3.344 
(2007). 

2.  The criteria for a disability rating in excess of 20 
percent for residual atrophic testicles have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.115b, 
Diagnostic Code (DC) 7523 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of the Reduction

According to the pertinent law and regulation, where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  

Unless otherwise provided in paragraph (i) of this section, 
if additional evidence is not received within that period, 
final rating action will be taken, and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e); see also 38 U.S.C.A. § 5112(b)(6).

In May 2003, the RO notified the veteran that it proposed to 
reduce the evaluation assigned for his genitourinary 
disability and provided the veteran 60 days to submit 
additional evidence.  The RO reduced the evaluation in a 
January 2004 rating decision.  Thus, he was properly notified 
of the reduction in evaluation.  See 38 C.F.R. § 3.105(e).

The 100 percent evaluation for the veteran's genitourinary 
disability was assigned, effective October 25, 2001, and 
continued until May 1, 2004.  Since the 100 percent  
evaluation had not been in effect for five years or more, 
compliance with the provisions of 38 C.F.R. § 3.344(a) and 
(b) is not required.  38 C.F.R. § 3.344(c).  

Reexaminations reflecting improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).  The Board finds that improvement was 
demonstrated by an examination that was full, complete, and  
sufficient to establish the current level of genitourinary 
impairment.  

Specifically, an improvement in the veteran's service-
connected genitourinary disability was shown during a January 
2004 VA examination, at which time, the veteran reported 
wearing incontinence pads two times at night and sometimes 
during the day.  Under DC 7528, a 40 percent evaluation is 
warranted when the  evidence shows that the veteran's 
disability requires the wearing of absorbent materials which 
must be changed two to four times per day.  38 C.F.R. § 
4.115b, DC 7528.  

Thus, the Board concludes that at the time of the January 
2004 rating reduction, the evidence reflected an actual 
improvement in the veteran's genitourinary disability, such 
that a rating reduction from 100 percent to 40 percent was 
proper.  

Consequently, there is no basis for restoring the previous 
100 percent evaluation, as the evidence at the time of the 
January 2004 rating decision showed that the 40 percent 
evaluation accurately reflected the severity of the veteran's 
disability. 


II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Further, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Currently, the veteran's residual atrophic testicles are 
rated as 20 percent disabling under DC 7523.  Under DC 7523, 
a 20 percent rating is warranted for complete atrophy of the 
testis.  38 C.F.R. § 4.115b, DC 7523.  Further a special 
monthly  compensation is warranted under 38 C.F.R. § 3.350(a) 
when there is a loss of use of one or more creative organs.  
Id.  In the present appeal, the veteran has been granted a 
special monthly compensation under 38 C.F.R. § 3.350(a) 
effective on October 25, 2001.

The January 2004 VA examination noted that the testicles were 
atrophic.  The examiner also stated that his condition had no 
effect on his daily occupation and activities.  The Board 
points out that the veteran is currently in receipt of the 
maximum rating under DC 7523.  

In addition, the Board has considered the veteran's 
statements.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  As 
the preponderance of the evidence does not support an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the appeal is denied.  

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

III.  Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159; 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in May 2003, March 2005, and 
November 2006 that fully addressed all four notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  

With regard to the initial evaluation claim following the 
grant of service connection,  in Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled. Id. at 490-91.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by 
correspondences dated in March 2006, November 2006, and 
January 2007.  Any questions as to the appropriate effective 
date to be assigned are moot as the claim has been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinic records.  

In addition, the appellant was afforded a VA medical 
examination in January 2004.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

The reduction of the disability evaluation for adenocarcinoma 
of the prostate, status-post radical prostatectomy, from 100 
percent to 40 percent, effective May 1, 2004, was proper. 

Entitlement to an evaluation in excess of 20 percent for 
residual atrophic testicles is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


